DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment, filed 1 June 2021, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-16 are pending.
Claim 1 is currently amended.
Claims 10-16 are new.
Specification and Drawings:
Amendments to the specification have been submitted.
Amendments to the drawings have not been submitted.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
Claim 13, line 1, delete “meting” and insert --metering--.

Explanation for Examiner’s Amendment
Claim 13 has been amended in order to correct an editorial error in the spelling of the word “metering.”
Allowable Subject Matter
Claims 1-16 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: the subject matter of claim 1 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  
The combination of Yamamoto ‘602 and Yamamoto ‘749 teaches all of the subject matter of claim 1 with the exception of:
“a trough configured to accommodate one or more materials, wherein the trough is slidably disposed on an upper surface of the first base, and wherein the trough comprises an opening at a bottom end portion of the trough extending from a first end portion of the trough to a second end portion of the trough.”
A trough with an opening at a bottom end portion of the trough extending from a first end portion of the trough to a second end portion of the trough is known in the prior art, see for example VerMehren (US ‘637) which shows an open bottom on the hopper (28), Tatematsu (US ‘617) which shows an open bottom on a slidable hopper (17), or Haeberli (US ‘990) which shows an open bottom on the slidable hopper (1).  A hopper can be reasonably interpreted as reading on the claimed “trough” as set forth in the claim.

The Yamamoto ‘602 device has a trough (hopper 10) which includes a bottom plate with an array of supply outlets (12).  Yamamoto '602 discloses that a pusher rod housing (20) is fixed integrally with the bottom of the trough (hopper 10) with corresponding supply paths (22) for the supply outlets (12) of the bottom plate of the trough (hopper 10).  The pusher rod housing (20) and the hopper (10) of Yamamoto '602 facilitate initial partitioning of material via the supply outlets fixedly aligned with the supply paths of the pusher rod housing.
A person having ordinary skill in the art would thus have had no motivation to alter the structure of the Yamamoto ‘602 device because such a modification to the structure of the Yamamoto ‘602 device would alter the operational functions of the device, and such modifications would unsatisfactory alter the intended use and operation of the Yamamoto ‘602 device.  Such modifications to the Yamamoto ‘602 device would require a substantial reconstruction and redesign of the elements shown in Yamamoto ‘602 as well as a change in the basic principle under which the construction was designed to operate.  See MPEP 2143.01:
If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984).  
If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959).  (The court reversed the rejection holding the "suggested combination of references would require a substantial reconstruction and redesign of the elements shown in [the primary reference] as well as a change in the basic principle under which the [primary reference] construction was designed to operate.").

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460.  The examiner can normally be reached on Monday - Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        4 June 2021